           Case 2:20-cv-02073-APG-VCF Document 9 Filed 12/08/20 Page 1 of 4




 1
 2
 3
 4
 5
 6                              UNITED STATES DISTRICT COURT
 7                                      DISTRICT OF NEVADA
 8
     SONYA Z. DUEX,
 9                                                          Case No.: 2:20-cv-02073-APG-VCF
               Plaintiff,
10                                                                         ORDER
     v.
11
     LAS VEGAS RESORT HOLDINGS, LLC,
12
               Defendant.
13
14         Pursuant to the Court’s Early Neutral Evaluation (“ENE”) Program as outlined in Local
15 Rule 16-6, an ENE session is hereby scheduled to commence February 17, 2021, at 9:30 a.m. 1
16 The ENE will be held remotely by video, with further instructions to be provided at a later date
17 regarding the logistics for appearances.
18         The following individual(s) are required to appear for the duration of the ENE session:
19         1. All counsel of record;
20         2. All parties appearing pro se;
21         3. All individual parties;
22         4. In the case of non-individual parties, an officer or representative with binding authority
              to settle this matter up to the full amount of the claim; and
23
24
25
           1
              Any request to change the date of the ENE must be made in writing and must be filed
26 within 14 days of the issuance of this order, except as stated below when a request is based on
   sickness. Such requests must include at least five alternative dates on which all required
27 participants are available to attend the ENE. The parties must meet and confer on such dates prior
   to the filing of the request. If the request is not filed as a stipulation, any response must be filed
28 three days after service of the request.

                                                     1
            Case 2:20-cv-02073-APG-VCF Document 9 Filed 12/08/20 Page 2 of 4



            5. If any party is subject to coverage by an insurance carrier, then a representative of the
 1             insurance carrier with binding authority to settle this matter up to the full amount of the
               claim. 2
 2
     Any request for an exception to the above attendance requirements must be filed and served on all
 3
     parties within 14 days of the issuance of this order. If the request is not filed as a stipulation, any
 4
     response shall be filed three days after service of the request. Requests for an exception must be
 5
     supported by a compelling justification for an exception.
 6
                                  PREPARATION FOR ENE SESSION
 7
            In preparation for the ENE session, the attorneys for each party, and the parties appearing
 8
     pro se, if any, shall submit a confidential written evaluation statement for the Court’s in camera
 9
     review. The evaluation statement shall be concise and shall:
10
            1. Identify by name or status the person(s) with decision-making authority who, in
11             addition to the attorney, will attend the early neutral evaluation session as
               representative(s) of the party, and persons connected with a party opponent (including
12             an insurer representative) whose presence might substantially improve the utility of the
               early neutral evaluation session or the prospects of settlement;
13
            2. Describe briefly the substance of the suit, addressing the party’s views on the key
14             liability and damages issues;
15          3. Address whether there are legal or factual issues whose early resolution would reduce
               significantly the scope of the dispute or contribute to settlement negotiations;
16
            4. Include copies of documents, pictures, recordings, and other evidence out of which the
17             suit arose, or whose availability would materially advance the purposes of the
               evaluation session (e.g., medical reports, documents by which special damages might
18             be determined);
19          5. Discuss the strongest and weakest points of your case, both factual and legal, including
               a candid evaluation of the merits of your case;
20
            6. Estimate the expense (including attorney’s fees and costs) of taking this case through
21             trial;
22          7. Describe the history of any settlement discussions and detail the demands and offers
               that have been made and the reason settlement discussions have been unsuccessful;
23
            8. Certify that the party has made initial disclosures under Fed. R. Civ. P. 26(a)(1) and
24             that the plaintiff has provided a computation of damages to the defendant under Fed.
               R. Civ. P. 26(a)(1)(A)(iii); and
25
26
27
        2
           Early neutral evaluations are closed to the public.             Non-parties, including family
28 members, are not permitted to attend.

                                                       2
            Case 2:20-cv-02073-APG-VCF Document 9 Filed 12/08/20 Page 3 of 4



            9. Provide the initial settlement proposal that will be presented at the early neutral
 1             evaluation with a justification for any monetary amount. The proposal must include
               any non-monetary settlement terms that will be presented.
 2
     See Local Rule 16-6(f). The evaluation statements must also include an email address for
 3
     each participant.
 4
            During the course of the ENE session, the undersigned magistrate judge will:
 5
            1. Permit each party (through an attorney or otherwise), orally and through documents or
 6             other media, to present its claims or defenses and to describe the principal evidence on
               which they are based;
 7
            2. Assist the parties to identify areas of agreement and, where feasible, enter stipulations;
 8
            3. Assess the relative strengths and weaknesses of the parties’ contentions and evidence,
 9             and carefully explain the reasoning that supports them;
10          4. When appropriate, assist the parties through private caucusing or otherwise to explore
               the possibility of settling the case;
11
            5. Estimate, where feasible, the likelihood of liability and the range of damages;
12
            6. Assist the parties to devise a plan for expediting discovery, both formal and informal,
13             to enter into meaningful settlement discussions or to position the case for disposition
               by other means;
14
            7. Assist the parties to realistically assess litigation costs; and
15
            8. Determine whether some form of follow-up to the session would contribute to the case-
16             development process or promote settlement.
17 See Local Rule 16-6(g).
18          The    written     evaluation    statements     shall    be    submitted    by   email    to
19 njk_chambers@nvd.uscourts.gov no later than 3:00 p.m. on February 10, 2021. Hard copies of
20 the evaluation statements will not be accepted. DO NOT SERVE A COPY ON OPPOSING
21 COUNSEL.
22          The purpose of the evaluation statement is to assist the undersigned magistrate judge in
23 preparing for and conducting the ENE session. In order to facilitate a meaningful session, your
24 utmost candor in providing the requested information is required.              The written evaluation
25 statements will not be seen by or shared with the district judge or magistrate judge to whom this
26 case is assigned. The evaluation statements will be seen by no one except the undersigned and her
27 staff.
28

                                                       3
          Case 2:20-cv-02073-APG-VCF Document 9 Filed 12/08/20 Page 4 of 4




 1        In addition to the above requirements, the parties and counsel must be substantially
 2 prepared to meaningfully participate in the ENE session in good faith.
 3        FAILURE TO COMPLY WITH THE REQUIREMENTS SET FORTH IN THIS
 4 ORDER WILL SUBJECT THE NON-COMPLIANT PARTY AND/OR COUNSEL TO
 5 SANCTIONS UNDER FEDERAL RULE OF CIVIL PROCEDURE 16(f).
 6        IT IS SO ORDERED.
 7        Dated: December 8, 2020
 8                                                         ______________________________
                                                           Nancy J. Koppe
 9                                                         United States Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                4
